DETAILED ACTION
Cleaning Device 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the notch" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, claims 6-8 are rejected due to depending from rejected claim 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang -1  (CN 201814516 U)
Regarding claim 1, Zhang -1  teaches 
a machine body (base 10, figure 3) provided with a recess (figure 4);
a front bumper (casing 20, figure 3) mounted on the machine body;
a cleaning assembly comprising a roller (para 0033 of translated document, sponge roller 502 with sponge sleeve 503, figures 4) ) sponge configured to clean the ground, wherein the roller is mounted between the machine body and the front bumper (see figure 4);
a collecting assembly  (para 0034 of translated document discloses water circulation system how it operates )provided with a wastewater outlet (see annotated figures below, and translated document para 0034, 0039 discloses  dirty water is received from sponge sleeve flows to the sedimentation chamber 604 then flows out sedimentation chamber through water pipe 607 to water tank 602) , wherein the collecting assembly is mounted between the machine body and the roller, abutting against the
roller and configured to collect and separate trash and wastewater carried by the cleaning assembly (see translated document para 0034, 0039); and
a water tank (water tank 602, figure 4) provided with a wastewater inlet (see annotated figure 4), wherein the water tank is removably mounted in the recess (see para 0034, discloses that the water tank detachably installed) and the wastewater flows into the water tank through the wastewater outlet and the wastewater inlet (para 0039).

    PNG
    media_image1.png
    458
    741
    media_image1.png
    Greyscale

Regarding claim 2, Zhang -1  teaches a separating assembly (see para 0034, para 0039, discloses filters, and scraper 505, figure 4) mounted in the machine body and abutting against the cleaning assembly, wherein the separating assembly is configured to collect and separate the trash and wastewater carried by the cleaning assembly; and a flowing tube (see water pipe 607, figure 4) mounted on the separating assembly, wherein the flowing tube is communicated with the separating assembly, and the flowing tube is provided with the wastewater outlet.
Regarding claim 3, Zhang -1  teaches a tube body, wherein one end of the tube body is communicated with the separating assembly, and the wastewater outlet is provided at the other end of the tube body (para 0034, 0039 discloses that water 607 communicates separating assembly with and wastewater outlet provided at the outer end to start process of being pumped to wastewater inlet of the water tank )s ; and
a flow-guiding part (water pumping solenoid valve 606, figure 4; para 0034, 0039) mounted in the tube body and configured to guide the wastewater out of the wastewater outlet.
Regarding claim 4, Zhang -1  teaches a first curved surface portion (see water pumping solenoid valve 606, figure 4) and a second curved surface portion (see water pumping solenoid valve 606, figure 4), the first curved surface portion and the second curved surface portion cooperate to form a flow guiding channel ( the radius of water pumping solenoid valve 606, gets smaller within pump) and the width of the flow guiding channel gradually narrows from one end to the other in the vertical upward direction.
Regarding claim 5, Zhang -1  teaches
A separating main board (sedimentation chamber 604, figure 4removably mounted on the machine body (para 0034 sedimentation chamber are detachably installed), wherein the
separating main board is provided with a filter groove (see para 0039 dislcoses sedimentation chamber has filter screen and the flowing tube is mounted on the separating main board (see figure 4  water pipe 607, and sedimation chamber 604) and is communicated with the filter groove; and
A first filter (see para 0039, sedimentation chamber has a filter screen) mounted in the notch of the filter groove and configured to collect and separate the trash and wastewater carried by the cleaning assembly (see para 0034, para 0039).
Regarding claim 6, wherein the separating assembly further comprises a transition plate (see figures 5-7)  which is mounted on the separating main board (see figures 4-7 ) and extends towards the bottom of the cleaning assembly to abut against the cleaning assembly (see roller and roller sleeve 502, 503 in figure 4 and annotated figure below).

    PNG
    media_image2.png
    348
    577
    media_image2.png
    Greyscale


Regarding claim 7, Zhang -1  teaches wherein the separating assembly further comprises a first scraping bar (see scraper 505, figure 4) which is mounted at the abutment between the transition plate and the cleaning assembly.
Regarding claim 8, Zhang -1  teaches herein the separating main board is provided with a positioning groove (see sedimentation chamber 604, figures 4-7; detachable installed ); and the water tank is provided with a positioning protrusion (water tank 602 is detachable installed), wherein the wastewater inlet is communicated with the wastewater outlet when the positioning protrusion is engaged with the positioning groove.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang -1  (CN 201814516 U) in view of Pang et al. (CN209172208U) .
Regarding claim 9, Zhang -1  teaches all limitations stated above except  a wastewater cavity communicated with the wastewater inlet;  an air guiding cavity opposite to the wastewater cavity; a partition plate mounted between the wastewater cavity and the air guiding cavity and provided with a filter hole; a second filter mounted in the filter hole, wherein the wastewater is collected by the
wastewater cavity, and the airflow mixed with the wastewater successively flows out through the wastewater cavity, the second filter, and the air guiding cavity.
Regarding claim 9, teaches Pang a wastewater cavity (dirty water tank 41, figures 3-4) communicated with the wastewater inlet;  an air guiding cavity (air cavity) opposite to the wastewater cavity; a partition plate mounted between the wastewater cavity and the air guiding cavity and provided with a filter hole; a second filter mounted in the filter hole, wherein the wastewater is collected by the (“discloses the dirty water tank is provided with a filtering component, the filtering component separating the dirty water tank into a dirty water chamber and an air cavity, and the dirty water chamber is connected to the liquid absorption channel through the inlet, the gas A cavity is connected to the third drive mechanism through the outlet”.)
wastewater cavity, and the airflow mixed with the wastewater successively flows out through the wastewater cavity, the second filter, and the air guiding cavity (discloses “, the dirty water tank is provided with a filtering component, the filtering component separating the dirty water tank into a dirty water chamber and an air cavity, and the dirty water chamber is connected to the liquid absorption channel through the inlet, the gas A cavity is connected to the third drive mechanism through the outlet.

the dirty water tank is further provided with an air guiding cover for separating the gas and liquid, and the air guiding cover is disposed at one end of the dirty water chamber adjacent to the inlet.”)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Zhang -1  to include teachings of Pan so that there is wastewater opposite an air guiding cavity provided with a second filter. This modification would help with filtering out debris and mixing with water. 
Regarding claim 10, modified Zhang -1  teaches  a main body;
a driving assembly (left driving wheel 402 of drive system, right driving wheel 403) mounted in the main body, and configured to drive the main body to travel; a exhaust duct (see Pang horn shaped suction passage 44, figure 4) mounted in the main body and communicated with the air guiding cavity; and a fan module (See Pang third driving mechanism is a fan, see third driving mechanism 43, figure 4) mounted to the exhaust duct to provide wind power to draw the wastewater into the water tank through the wastewater outlet and the wastewater inlet.
	Regarding claim 17, modified Zhang -1  teaches wastewater cavity iscylindrical and is provided with a tangential inlet along the circumscribed direction, and
the tangential inlet is communicated with the wastewater inlet, wherein the airflow mixed with wastewater directly centrifugally moves along the tangential inlet, wherein the wastewater in the airflow falls into the wastewater cavity by the gravity (see Pang dirty water tank 41, figure 5)  .
Regarding claim 18, modified Zhang -1  teaches, wherein the wastewater cavity, the air guiding cavity and the partition plate are integrally formed or separately formed (see Pang figures 1-5, Zhang -1  figures 1-7)
Regarding claim 19, modified Zhang -1  teaches a third filter (see 612 filter of Pang, figure 4), which is mounted in the air guiding cavity, and which is annular and surrounds the filter hole and is opposite to the second filter.
Claim(s) 11-16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang -1  (CN 201814516 U) in view of Pang et al. (CN209172208U)  as applied to claim11 above, and further in view of Zhang -2 (WO 2018039890 A1).
Regarding claim 11, Zhang -1 as modified by Pang teaches limitations stated above but fails to teach a first sealing assembly movably mounted on the wastewater inlet and rotating around a baseline relative to the wastewater inlet to seal or open the wastewater inlet.
Zhang -2 discloses sealing system for a tank filled with water where it has sealing assembly movable mounted (see abstract) prevent spilling. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Zhang -1  to include teachings of Zhang so that there is a first sealing assembly movably mounted on the wastewater inlet. This medication would help reduce the spilling and leakage of water. 
Regarding claims 12, Further modified Zhang -1  teaches a sealing flap plate (sealing cover 41, 42, figure 5; para 0022) movably mounted in the water tank and abutting against the
wastewater inlet; a linkage transmission mechanism (link mechanism 3, figure 5) connected to the sealing flap plate, and driving the sealing flap plate to rotate around the baseline in a first direction or a second direction relative to the wastewater inlet, so that the sealing flap plate opens or seals the wastewater inlet (see abstract, para 0023); and
a sealing foam (see seals of Zhang -1  and Pang use in combined sealing cover) arranged on the surface of the sealing flap plate facing the wastewater inlet to seal the wastewater inlet.
Regarding claim 13, further modified  Zhang -1  teaches water tank with a first rotation hole and a second rotation hole, and the sealing flap plate is provided with a first rotation protrusion and a second rotation protrusion, wherein the first rotation protrusion is mounted in the first rotation hole, and the second rotation protrusion is mounted in the second rotation hole, wherein the baseline penetrates the first rotation hole and the second rotation hole (see para 0022-0025 link assembly includes a rotating shaft, how interacts with tank filled with water through the seals )
Regarding claim 14, further modified Zhang -1  teaches a  lifting pin  (see Zhang -2 boring pin  para 0025 wherein one end of the lifting pin is connected to the sealing flap plate, and the other end of the lifting pin is suspended toward the machine body, wherein a lower cover of the water tank is provided with a through hole (see figures 1-5), and the lifting pin is moved up and down in the throught hole under the action of external force, and when the lifting pin is moved upward, the sealing flap plate is pushed to rotate by the lifting pin;
and a first resilient member wherein one end of the first resilient member bears against the water tank, and the other end of the first resilient member bears against the sealing
flap plate, when the external force is removed from the lifting pin, the first resilient member in a compressed state stretches, causing the sealing flap plate to turn over to seal the wastewater inlet (see Zhang -2 para 0023-0025).
Regarding claim 15 further modified Zhang -1  teaches sealing flap plate is provided with a through hole wherein the other end of the first resilient member passes through the through hole and is connected to the sealing flap plate. wherein an axis of the first resilient member intersects an axis of the through hole (see para 022, ejector pin 5 used by lift mechanism to open the sewage inlet of Zhang -2).
Regarding claim 16, further modified Zhang -1 teaches a , wherein the linkage transmission mechanism further comprises a torsion spring (see Zhang -2, torsion springs 32, figure 5), wherein the sealing flap plate is provided with a positioning column, and the torsion spring is sleeved on the positioning column, wherein one end of the torsion spring bears against the sealing flap plate, and the other end of the torsion spring bears against the inner side wall of the water tank (see Zhang-2 para 0025).
Regarding claim 20, modified Zhang -1  teaches a where the partition plate is further provided with a sealing hole and the water tank further comprises a second sealing assembly , which is mounted in the sealing hole and vertically movable along an axis of the sealing hole to open or seal the sealing hole (see Zhang abstract, para 0022-0023)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723            

            /MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723